Bao,. Judge:
The above-entitled action is before me by virtue'’ of a remand of the third division of the United States Customs Court, United States v. Brooks Paper Co., 26 Cust. Ct. 596, Reap. Dec. 7975, affirmed in Brooks Paper Company v. United States, 40 C. C. P. A. (Customs) 38, C. A. D. 495, wherein it was held that the evidence heretofore adduced before me was insufficient to establish the usual wholesale quantities in which certain matrix board in sheets, 20 and 16 inches wide, 24 inches long, and 0.80 mm. thick, was freely offered for sale for home consumption to all purchasers in the principal markets of Germany, the country of exportation.
Pursuant to the mandate of said third division, the instant' appeal for reappraisement is dismissed.
Judgment will be entered accordingly.